Citation Nr: 0305328	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disability, claimed as joint pain due to an 
undiagnosed illness. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disability, claimed as joint pain due to an 
undiagnosed illness.

3.  Entitlement to service connection for a neck disability, 
claimed as joint pain due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral elbow 
disability, claimed as joint pain due to an undiagnosed 
illness.

5.  Entitlement to service connection for a bilateral knee 
disability, claimed as joint pain due to an undiagnosed 
illness.

6.  Entitlement to service connection for numbness of the 
hands, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
as secondary to in-service head injuries.

8.  Entitlement to service connection for a disability 
manifested by lightheadedness, claimed as secondary to in-
service head injuries.

9.  Entitlement to service connection for allergic rhinitis.

10.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as gastrointestinal problems due to 
an undiagnosed illness.

11.  Entitlement to service connection for a fatty liver, 
claimed as gastrointestinal problems due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to September 
1992.  His DD Form 214 shows that he received the Southwest 
Asia Service Medal with two Bronze Stars and served in the 
Desert Shield/Storm "area of responsibility" from January 
20, 1991, to July 20, 1991.  Also, his service medical 
records reflect that he received medical treatment in July 
1991 in Riyadh, Saudi Arabia in mid-July 1991.

The current appeal arose from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for joint problems of the hands, neck, knees and 
elbow, claimed as due to an undiagnosed illness; numbness of 
the hands, claimed as due to an undiagnosed illness; 
headaches, claimed as secondary to an in-service head injury; 
lightheadedness, claimed as secondary to an in-service head 
injury; allergic rhinitis; gastroesophageal reflux disease, 
claimed as gastrointestinal problems due to an undiagnosed 
illness; and a fatty liver, claimed as gastrointestinal 
problems due to an undiagnosed illness.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference at the RO in 
September 2002, a transcript of which has been associated 
with the claims file.

In a February 1999 rating decision, in which the veteran did 
not perfect an appeal, the RO in Phoenix, Arizona, denied 
service connection for undiagnosed illnesses manifested by a 
left wrist and hand condition and by a right wrist and hand 
condition on the basis that the claims were not well 
grounded.  

The veteran filed his latest claims for service connection 
for right and left hand disabilities in September 2000.  
Since he filed his claims prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), his claim is 
not a claim to readjudicate pursuant to the VCAA.  See VCAA, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 03-01).  Therefore, his claims are simply claims 
to reopen and not claims for de novo readjudication.


The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in Houston, Texas, reviewed the 
claims on a de novo basis, the issues are as stated on the 
title page.

The following service connection issues are addressed in the 
remand portion of this decision: a right hand disability, 
claimed as joint pain due to an undiagnosed illness;  a left 
hand disability, claimed as joint pain due to an undiagnosed 
illness; a neck disability, claimed as joint pain due to an 
undiagnosed illness; a bilateral elbow disability, claimed as 
joint pain due to an undiagnosed illness; a bilateral knee 
disability, claimed as joint pain due to an undiagnosed 
illness; numbness of the hands, claimed as due to an 
undiagnosed illness; headaches, claimed as secondary to in-
service head injuries; a disability manifested by 
lightheadedness, claimed as secondary to in-service head 
injuries; allergic rhinitis; gastroesophageal reflux disease, 
claimed as gastrointestinal problems due to an undiagnosed 
illness; and a fatty liver, claimed as gastrointestinal 
problems due to an undiagnosed illness.

The Board has duly considered the provisions of the VCAA.  As 
there remains additional development of the claims of service 
connection for right hand and left hand disabilities and 
because the claims are being remanded, discussion of the 
Board's duty to assist in light of the VCAA is premature at 
this time.  Additionally, the Board need not discuss the 
limited application of the VCAA in new and material evidence 
claims, given the favorable disposition of those issues as 
decided herein.

In his September 2000 claim, the veteran raised the issue of 
service connection for a disability manifested by problems 
with bowel movements, claimed as due to an undiagnosed 
illness.  A report of March 1993 VA general medical 
examination reflects a diagnosis of frequent bouts of 
diarrhea, and in October 2001, the veteran complained of 
constipation.  This issue has not been adjudicated.




Furthermore, at the February 2001 VA joints examination, the 
veteran complained of joint pain in the feet and the 
impressions included polyarthralgia of the feet.  Therefore, 
the issue of service connection for a bilateral foot 
disability, claimed as joint pain due to an undiagnosed 
illness, has been raised.

Also, at the September 2002 hearing, the veteran reported 
that he now had rashes on his side and on one of his hands 
and that his service-connected depressive disorder has gotten 
worse.  Accordingly, the issues of service connection for 
rashes on the side and on one of the hands and an increased 
rating for the depressive disorder have been raised.

Since these issues have been neither procedurally prepared 
nor certified for appellate review, the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The RO in Phoenix, Arizona, denied entitlement to service 
connection for undiagnosed illnesses manifested by a left 
wrist and hand condition and by a right wrist and hand 
condition when it issued a rating decision in February 1999, 
and the veteran did not file an appeal on those issues.

2.  The evidence added to the record since the February 1999 
rating decision regarding right and left hand disabilities 
bears directly and substantially upon the specific matter 
under consideration; is not cumulative or redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for right and left hand disabilities.




CONCLUSION OF LAW

Evidence received since the February 1999 rating decision 
wherein the RO in Phoenix, Arizona, denied entitlement to 
service connection for undiagnosed illnesses manifested by a 
left wrist and hand condition and by a right wrist and hand 
is new and material, and the veteran's claims for those 
benefits are reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1999 
rating decision, wherein the RO in Phoenix, Arizona, denied 
entitlement to service connection for undiagnosed illnesses 
manifested by a left wrist and hand condition and by a right 
wrist and hand condition and for which the veteran did not 
file an appeal on either issue, is reported in pertinent part 
below.

Service medical records reveal that the veteran sprained his 
right wrist in May 1979.  He received intermittent treatment 
for the right wrist through October 1980.  X-rays of the 
right wrist revealed no fractures or dislocations.  A report 
of a May 1981 physical examination reflects that there was a 
history of a right wrist sprain in May 1979, and that any 
right wrist disability was not chronic and not symptomatic.

VA medical records reflect that in April 1998 the impressions 
from a physical examination included probable degenerative 
joint disease of the left hand.  X-rays of both hands taken 
in May 1998 revealed that there were no acute fractures or 
dislocations and that the soft tissue densities were intact.





In the February 1999 rating decision, the RO in Phoenix, 
Arizona, denied entitlement to service connection for 
undiagnosed illnesses manifested by a left wrist and hand 
condition and by a right wrist and hand condition as not well 
grounded on the basis that there were no current 
disabilities.

The evidence submitted subsequent to the February 1999 rating 
decision is reported in pertinent part below.

VA X-rays of the hands taken in December 1997 revealed that 
there was no evidence of osteoarthritis throughout the 
interphalangeal joints.  However, there was minimal 
sclerosis, bilaterally, of the radial carpal joints, the 
"carpal carpal" joints, and the metacarpal carpal joints.  
It was noted that these findings may represent very minimal 
osteoarthritis of these areas.

The veteran underwent a VA joints examination in February 
2001.  The impressions included polyarthralgia affecting the 
hands.  X-rays taken that month in conjunction with the 
examination revealed no significant abnormalities.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991 & Supp. 
2002).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 38 
C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001).
It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2002).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
2002).
The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

If a chronic disability such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disability may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms involving joint pain.  See  38 C.F.R. 
§ 3.317 (2002).  

The requirements for granting service connection for this 
type of undiagnosed illness include the following: (1) the 
illness must become manifested during either active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more no later than December 31, 2006; (2) the 
medical evidence cannot be attributed to any known clinical 
diagnosis; (3) there must be objective evidence that is 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification; (4) 
a minimum of a six-month period of chronicity; and (5) no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  See id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The reports of the December 1997 VA X-rays of the hands and 
the February 2001 VA joints examination  are new and material 
evidence.  This evidence suggests that the veteran has 
current disabilities in the right and left hands.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of both claims.  
See 38 C.F.R. § 3.156 (2002).  

Therefore, the claims of entitlement to service connection 
for right and left hand disabilities are reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
right and left hand disabilities, the appeal is granted to 
this extent.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO did not consider the veteran's claims under the VCAA 
and did not provide him with a letter regarding VA's duties 
to notify and assist under the VCAA.  Therefore, the RO did 
not inform the veteran of the information and evidence 
necessary to substantiate his claim; his responsibilities, if 
any, for providing information and evidence; and which 
information and evidence VA would attempt to obtain on his 
behalf.  Since the veteran has not been properly notified and 
offered assistance under the VCAA, there is a possibility 
that relevant evidence exists and needs to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

Little or no RO development is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001).

Inasmuch as the case must be remanded for the RO to consider 
the veteran's claims under the VCAA and to comply with its 
duties to notify and assist, the RO will be asked to 
accomplish additional necessary development to include 
obtaining medical records and additional VA examinations.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, since active 
service for a hand disability, including 
numbness in the hands; a neck disability; 
an elbow disability; a knee disability; 
headaches; lightheadedness; allergic 
rhinitis, including the allergy testing 
in 1994; gastroesophageal reflux disease; 
and a fatty liver.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  In any event, the RO should 
obtain from the VA medical center in 
Phoenix, Arizona, all records for the 
period from September 1992 to December 
1997, the results of the electromyography 
performed in or around June 1998, and all 
records for the period from December 1998 
to the present.  
Also, the RO should obtain all records 
from the VA medical center in Houston, 
Texas, for the periods from September 
1992 to December 1994, from November 1995 
to March 1997, and from September 2002 to 
the present, including all records for 
the left carpal tunnel release that was 
scheduled for October 2002.  If any 
attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should ask the veteran to 
identify any medical professionals, VA 
and non-VA, who have related any 
disability for which he is seeking 
service connection to active service, 
including any in-service injuries, and, 
if possible, submit statement(s) from any 
identified medical professionals.  If the 
veteran does not submit statements but 
identifies medical professionals, the RO 
should make reasonable efforts to obtain 
statements and any treatment records from 
any identified medical professionals, 
especially if such individuals are VA 
employees.  If any attempts to obtain any 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA.

5.  The RO should ask the veteran to 
submit any copies of his service medical 
records that he has, including any 
treatment records regarding a sore neck 
from hitting the top of the inside of a 
truck while serving in the Southwest Asia 
theater of operation during Operation 
Desert Storm; treatment records from the 
hospitalization in March 1992 at the USAF 
hospital at the Kunsan Air Base in the 
Republic of Korea; and the report of the 
separation examination.

6.  The RO should attempt to obtain 
additional service medical records from 
the National Personnel Records Center 
including any treatment records regarding 
a sore neck from hitting the top of the 
inside of a truck while serving while 
serving in the Southwest Asia theater of 
operation during Operation Desert Storm; 
treatment records from the 
hospitalization in March 1992 at the USAF 
hospital at the Kunsan Air Base in the 
Republic of Korea; and the report of the 
separation examination.

7.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran for the 
purpose of ascertaining the nature and 
etiology of the complaints of joint pain 
in the neck, elbows, hands and knees.  
The claims file, including the service 
medical records, a copy of the criteria 
under 38 C.F.R. § 3.317 (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file, including 
the service medical records, was in fact 
made available for review in conjunction 
with the examination.

The first purpose of this examination is 
to determine whether the veteran has 
chronic disabilities manifested by joint 
pains in the neck, elbows, hands and 
knees, and if so, whether they are due to 
undiagnosed illness(es) or a known 
diagnosis(es).  The second purpose of 
this examination is to determine whether 
joint pains in the neck, elbows, hands 
and knees, if attributed to a clinical 
diagnosis(es), were incurred during the 
veteran's military service in general.

The third purpose of this examination is 
to determine whether the veteran has 
osteoarthritis in the hands, and if so, 
whether it was incurred during the 
veteran's military service in general.

The fourth purpose of this examination is 
to determine whether the degenerative 
disc disease of the cervical spine was 
incurred during the veteran's military 
service in general.

Any further indicated tests or laboratory 
studies should be performed.

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:

(1) Thoroughly review the claims file, 
including the service medical records;

(2) Determine whether there are, if fact, 
clinical, objective indicators (e.g., 
abnormal physical finding and/or abnormal 
laboratory tests) of the veteran's 
complaints of joint pains in the neck, 
elbows, hands and knees;

(3) The examiner should then determine 
whether the veteran's complaints of joint 
pains in the neck, elbows, hand, and 
knees are attributable to "known 
clinical diagnosis or diagnoses," and if 
so, identify such diagnosis(es);


(4) If any complaints of joint pains in 
the neck, elbows, hands or knees are 
attributed to a known clinical diagnosis, 
the examiner should determine whether it 
is likely as not that the disability was 
incurred during active service or 
otherwise related to active service, 
including performing heavy lifting during 
service, performing mechanical work with 
his hands during service, the two 
documented in-service head injuries in 
July 1991 and March 1992, the documented 
in-service right wrist sprain in May 
1979, the documented treatment of 
cervical strain/paracervical spasm in 
January 1992, and the reported in-service 
head-and-neck injury while serving in the 
Southwest Asia theater of operation 
during Operation Desert Storm;

(5) The examiner should determine if the 
veteran has osteoarthritis in either 
hand, and if so, whether it is likely as 
not that the disability was incurred 
during active service or otherwise 
related to active service, including 
performing heavy lifting during service, 
performing mechanical work with his hands 
during service, and the documented in-
service right wrist sprain in May 1979; 

(6) The examiner should provide an 
approximate date of onset for any 
osteoarthritis in either hand;

(7) The examiner should determine whether 
it is as likely as not the degenerative 
disc disease of C5-6 found on February 
2001 VA X-rays was incurred during active 
service or otherwise related to active 
service, including performing heavy 
lifting during service, the documented 
treatment of cervical strain/paracervical 
spasm in January 1992, and the reported 
in-service head-and-neck injury while 
serving in the Southwest Asia theater of 
operation during Operation Desert Storm;

(8) The examiner should provide an 
approximate date of onset for the 
degenerative disc disease of C5-6 found 
on February 2001 VA X-rays;

(9) If it is determined that any joint 
pain in the neck, elbows, hands, or knees 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
determine whether the findings concerning 
such joint pain otherwise reflect all 
objective indications of chronic 
disability, as defined in 38 C.F.R. 
§ 3.317(a)(2) (2002) (stating that 
objective indications of chronic 
disability include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other non-medical indicators that are 
capable of independent verification);

(10) If it is determined that any joint 
pain in the neck, elbows, hands, or knees 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
express an opinion as to whether such 
joint pain is "chronic," as defined in 
38 C.F.R. § 3.317(a)(3) (2002) (stating 
that disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic);

(11) If it is determined that any joint 
pain in the neck, elbows, hands, or knees 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
indicate - and explain - if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
military, naval or air service in the 
Southwest theater of operations during 
the Persian Gulf War; or if there is 
affirmative evidence that the illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
more recent departure from active duty in 
the Southwest theater of operations 
during the Persian Gulf War and the onset 
of the illness; or if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs. 

8.  Following the above, the RO should 
arrange for a VA special neurologic 
examination of the veteran for the 
purpose of ascertaining the nature and 
etiology of complaints of neurological 
signs or symptoms in the hands.

The claims file, including the service 
medical records, a copy of 38 C.F.R. 
§ 3.317 (2002), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file, including the service 
medical records, was in fact made 
available for review in conjunction with 
the examination.

The first purpose of this examination is 
to determine whether the veteran has a 
chronic disability manifested by 
neurological signs or symptoms in the 
hands, and if so, whether they are due to 
undiagnosed illness or a known diagnosis.

The second purpose of this examination is 
to determine whether neurological signs 
or symptoms in the hands, if attributed 
to a clinical diagnosis(es), were 
incurred during the veteran's military 
service in general.

The third purpose of this examination is 
to determine whether the degenerative 
disc disease of the cervical spine was 
incurred during the veteran's military 
service in general.

The fourth purpose of this examination is 
to determine whether the carpal tunnel 
syndrome in either hand was incurred 
during the veteran's military service in 
general.

The fifth purpose of this examination is 
to determine whether the veteran has a 
chronic disability(ies) manifested by 
complaints of headaches and 
lightheadedness, and if so, whether they 
are due to undiagnosed illness(es) or a 
known diagnosis(es).

The sixth purpose of this examination is 
to determine whether complaints of 
headaches or lightheadedness, if 
attributed to a clinical diagnosis(es), 
were incurred during the veteran's 
military service in general.

Any further indicated tests or laboratory 
studies should be performed.

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:

(1) Thoroughly review the claims file, 
including the service medical records;
(2) Determine whether there are, if fact, 
clinical, objective indicators (e.g., 
abnormal physical finding and/or abnormal 
laboratory tests) of the veteran's 
complaints of neurological signs and 
symptoms in the hands;

(3) The examiner should then determine 
whether the veteran's complaints of 
neurological signs and symptoms in the 
hands are attributable to "known 
clinical diagnosis or diagnoses," and if 
so, identify such diagnosis(es);

(4) If any complaints of neurological 
signs and symptoms in the hands are 
attributable to a known clinical 
diagnosis, the examiner should determine 
whether it is likely as not that the 
disability was incurred during active 
service or otherwise related to active 
service, including performing heavy 
lifting during service, performing 
mechanical work with his hands during 
service, the documented in-service right 
wrist sprain in May 1979, the documented 
treatment of cervical strain/paracervical 
spasm in January 1992, and the reported 
in-service head-and-neck injury while 
serving in the Southwest Asia theater of 
operation during Operation Desert Storm;

(5) The examiner should determine whether 
it is as likely as not the degenerative 
disc disease of C5-6 found on February 
2001 VA X-rays was incurred during active 
service or otherwise related to active 
service, including performing heavy 
lifting during service, the documented 
treatment of cervical strain/paracervical 
spasm in January 1992, and the reported 
in-service head-and-neck injury while 
serving in the Southwest Asia theater of 
operation during Operation Desert Storm;

(6) The examiner should provide an 
approximate date of onset for 
degenerative disc disease of C5-6 found 
on February 2001 VA X-rays;

(7) The examiner should determine whether 
it is as likely as not the carpal tunnel 
syndrome in each hand was incurred during 
active service or otherwise related to 
active service, including performing 
heavy lifting during service, performing 
mechanical work with his hands during 
service, and the documented in-service 
right wrist sprain in May 1979;

(8) The examiner should provide an 
approximate date of onset for the carpal 
tunnel syndrome in each hand;

(9) If it is determined that any 
neurological sign or symptom in the hands 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
determine whether the findings concerning 
such a neurological sign or symptom in 
the hands otherwise reflect all objective 
indications of chronic disability, as 
defined in 38 C.F.R. § 3.317(a)(2) (2002) 
(stating that objective indications of 
chronic disability include both 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other non-
medical indicators that are capable of 
independent verification);

(10) If it is determined that any 
neurological sign or symptom in the hands 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
express an opinion as to whether such a 
neurological sign or 


symptom is "chronic," as defined in 
38 C.F.R. § 3.317(a)(3) (2002) (stating 
that disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic);

(11) If it is determined that any 
neurological sign or symptom in the hands 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
indicate - and explain - if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
military, naval or air service in the 
Southwest theater of operations during 
the Persian Gulf War; or if there is 
affirmative evidence that the illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
more recent departure from active duty in 
the Southwest theater of operations 
during the Persian Gulf War and the onset 
of the illness; or if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs;

(12) Determine whether there are, if 
fact, clinical, objective indicators 
(e.g., abnormal physical finding and/or 
abnormal laboratory tests) of the 
veteran's complaints of headaches and 
lightheadedness;

(13) The examiner should then determine 
whether the veteran's complaints of 
headaches and lightheadedness are 
attributable to "known clinical 
diagnosis or diagnoses," and if so, 
identify such diagnosis(es);

(14) If any complaints of headaches or 
lightheadedness are attributable to a 
known clinical diagnosis, the examiner 
should determine whether it is likely as 
not that the disability was incurred 
during active service or otherwise 
related to active service, including the 
documented complaints of headaches and 
lightheadedness during service, the two 
documented in-service head injuries in 
July 1991 and March 1992, and the 
reported in-service head-and-neck injury 
while serving in the Southwest Asia 
theater of operation during Operation 
Desert Storm;

(15) If it is determined that any 
complaints of headaches or 
lightheadedness cannot be attributed to 
any known clinical diagnosis, the 
examiner should determine whether the 
findings concerning such a complaint of 
headaches or lightheadedness otherwise 
reflect all objective indications of 
chronic disability, as defined in 
38 C.F.R. § 3.317(a)(2) (2002) (stating 
that objective indications of chronic 
disability include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other non-medical indicators that are 
capable of independent verification);

(16) If it is determined that any 
complaints of headaches or 
lightheadedness cannot be attributed to 
any known clinical diagnosis, the 
examiner should express an opinion as to 
whether a complaint of headaches or 
lightheadedness is "chronic," as 
defined in 38 C.F.R. § 3.317(a)(3) (2002) 
(stating that disabilities that have 
existed for 6 months or more and 
disabilities that exhibit intermittent 
episodes of improvement and worsening 
over a 6-month period will be considered 
chronic);

(17) If it is determined that any 
complaints of headaches or 
lightheadedness cannot be attributed to 
any known clinical diagnosis, the 
examiner should indicate - and explain - 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active military, naval or air 
service in the Southwest theater of 
operations during the Persian Gulf War; 
or if there is affirmative evidence that 
the illness was caused by a supervening 
condition or event that occurred between 
the veteran's more recent departure from 
active duty in the Southwest theater of 
operations during the Persian Gulf War 
and the onset of the illness; or if there 
is affirmative evidence that the illness 
is the result of the veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.

9.  Following the above, the RO should 
arrange for a VA special allergy 
examination of the veteran for the 
purpose of ascertaining the nature and 
etiology of his allergic rhinitis.

The claims file, including the service 
medical records, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file, including the service 
medical records, was in fact made 
available for review in conjunction with 
the examination.

Any further indicated tests or laboratory 
studies should be performed.

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:

(1) Thoroughly review the claims file, 
including the service medical records;

(2) The examiner should determine whether 
it is likely as not that the allergic 
rhinitis was incurred during active 
service or otherwise related to active 
service.

10.  Following the above, the RO should 
arrange for a VA gastrointestinal 
examination of the veteran for the 
purpose of ascertaining the nature and 
etiology of his gastroesophageal reflux 
disease and fatty liver.

The claims file, including the service 
medical records, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file, including the service 
medical records, was in fact made 
available for review in conjunction with 
the examination.

Any further indicated tests or laboratory 
studies should be performed.

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered:

(1) Thoroughly review the claims file, 
including the service medical records;

(2) The examiner should determine whether 
it is likely as not that the 
gastroesophageal reflux disease was 
incurred during active service or 
otherwise related to active service;

(3) The examiner should determine whether 
it is likely as not that the fatty liver 
was incurred during active service or 
otherwise related to active service.

11.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

12.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
issues of service connection, to include 
consideration of entitlement to service 
connection for degenerative disc disease 
of the cervical spine, bilateral 
osteoarthritis of the hands, and 
bilateral carpal tunnel syndrome, and 
with consideration of 38 C.F.R. §§ 3.307, 
3.309 and 3.317 (2002), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims on 
appeal.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



